Exhibit 10.43


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 1,
2016 (the “Effective Date”) and is by and between GAIN Capital Holdings, Inc., a
corporation organized under the laws of Delaware (the “Company”) and Jeffrey
Scott (the “Executive”). The parties hereto, intending to be legally bound,
hereby agree as follows:
1.Employment Term. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to continue such employment, as Managing Director, GAIN
Capital Payments for the Company from the Effective Date and continuing through
the first anniversary of the Effective Date, unless terminated sooner pursuant
to Section 8 hereof. The period during which the Executive is employed by the
Company pursuant to the terms of this Agreement is referred to as the “Term”.
2.    Representations and Warranties. The Executive represents that the
Executive is entering into this Agreement voluntarily and that Executive’s
employment hereunder and compliance with the terms and conditions of this
Agreement will not conflict with or result in the breach of any agreement to
which the Executive is a party or by which the Executive may be bound, or any
legal duty that the Executive owes or may owe to another.
3.    Duties and Extent of Services.
(a)    During the Term, the Executive shall serve as Managing Director, GAIN
Capital Payments of the Company and its subsidiaries, as applicable, with such
duties, responsibilities and authority as are consistent with such position,
subject to the oversight of the Executive’s manager, and shall so serve
faithfully and to the best of the Executive’s ability under the direction and
supervision of such manager. As an Executive of the Company, the Executive shall
be entitled to all of the benefits and protections to which all employees of the
Company are entitled.
(b)    During the Term, the Executive agrees to devote substantially full
business time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit or other pecuniary advantage; provided, that subject
to the Executive’s compliance with Sections 14, 15 and 16 herein, the Executive
may serve in charitable and civic positions and serve on corporate boards and
committees of for-profit companies, in each case with the prior written consent
of the Executive’s manager, which consent shall not be unreasonably withheld.
The Executive covenants, warrants and represents that the Executive shall devote
full and best efforts to the fulfillment of the Executive’s employment
obligations, and shall exercise the highest degree of loyalty and the highest
standards of conduct in the performance of the Executive’s duties.
4.
Compensation.

(a)    Base Salary. The Company shall pay the Executive an annualized base
salary (the “Base Salary”) to be determined by the Company, subject to the terms
of this Section 4(a) and this Agreement. The Executive’s Base Salary as of the
Effective Date is at the




    

--------------------------------------------------------------------------------





annual rate of $250,000. The Executive’s Base Salary shall be reviewed
periodically by the Company and, in the sole discretion of the Company, the Base
Salary may be increased (but not decreased) effective as of any date determined
by the Company. The Executive’s Base Salary shall be paid in equal installments
in accordance with the Company’s standard policy regarding payment of
compensation to employees, which policy is as of the Effective Date to make
payments two times a month. The Executive shall not receive any additional
compensation from any subsidiary of the Company.
(b)    Bonus. During the Executive’s employment under this Agreement, the
Executive shall receive incentive compensation as follows. The Company has
determined that (i) the Executive’s incentive compensation bonus amount for the
performance period of January 1, 2016 to September 30, 2016 shall be $100,000
(and the Executive shall be paid such amount in the payroll period promptly (but
no later than 45 days) following September 30, 2016), and (ii) the Executive’s
target discretionary incentive bonus for the performance period of October 1,
2016 to September 30, 2017 shall be $150,000 (and the Executive shall be paid
such amount in the payroll period promptly (but no later than 30 days) following
September 30, 2017), provided that so long as the Executive does not engage in
fraud, gross negligence or intentional misconduct (collectively, “Gross
Misconduct”), the Executive’s discretionary target bonus for the performance
period of October 1, 2016 to September 30, 2017 shall be no less than $100,000.
Subject to the foregoing and the provisions of Section 9 and Section 10 herein,
the second incentive compensation target is not guaranteed and is contingent
upon the Executive and the Company achieving established deliverables or other
goals but, in any case, the minimum shall be as set forth above. Subject to the
foregoing and the provisions of Section 9 and Section 10 herein, the second
incentive compensation payment shall not be considered “earned” by the Executive
until the Company has made payment to the Executive for any performance period.
Notwithstanding anything herein to the contrary, to the extent permitted or
required by governing law, the Company shall have discretion to adjust
Executive’s compensation to account for, or to require the Executive to repay to
the Company, the amount of any Incentive Compensation to the extent the Company
determines in its reasonable opinion that such Incentive Compensation was not
actually earned by the Executive due to the Executive having engaged in Gross
Misconduct. For the avoidance of doubt, notwithstanding anything else stated
herein, if the Executive elects to resign upon the expiration of the Term and is
eligible to receive severance pursuant to Section 9(c) or Section 10(a), the
Executive shall not receive incentive compensation, in addition to severance,
for the performance period of October 1, 2016 to September 30, 2017.
5.    Benefits. During the Term, the Executive shall be entitled to participate
in any and all benefit programs and arrangements generally made available by the
Company to employees, including, but not limited to, pension plans, contributory
and noncontributory welfare and benefit plans, disability plans and medical,
death benefit and life insurance plans for which the Executive may be eligible
during the Term. Furthermore, the Executive shall be permitted that number of
days of paid time off (“PTO”) during each calendar year as, consistent with
Company policy, are provided to similarly situated employees. PTO may be used
for vacation, professional enrichment and education. Unused PTO shall not accrue
from one calendar year to another unless otherwise set forth in the then current
Company policy.


2

--------------------------------------------------------------------------------





6.    Expenses. During the Executive’s employment, the Executive will be
reimbursed for travel, entertainment and other out-of-pocket expenses reasonably
incurred by the Executive on behalf of the Company in the performance of the
Executive’s duties hereunder, so long as %2. such expenses are consistent with
the type and amount of expenses that customarily would be incurred by similarly
situated employees in the United States; and %2. the Executive timely provides
copies of receipts for expenses in accordance with Company policy.
7.    Company Policy.
(a)    The Executive acknowledges that the Executive is subject to all Company
policies applicable to employees of the Company, including insider information
policies designed to preclude the Company’s employees from violating the federal
securities laws by trading on material, nonpublic information or passing such
information on to others in breach of any duty owed to the Company or any third
party. The Executive shall promptly execute any agreements generally distributed
by the Company or to its employees requiring employees to abide by the Company’s
insider information policies.
(b)    The Executive has the right under federal law to certain protections for
cooperating with or reporting legal violations to the Securities and Exchange
Commission (the “SEC”) and/or its Office of the Whistleblower, as well as
certain other governmental entities and self-regulatory organizations. As such,
nothing in this Agreement or otherwise is intended to prohibit the Executive
from disclosing this Agreement to, or from cooperating with or reporting
violations to, the SEC or any other such governmental entity or self-regulatory
organization, and the Executive may do so without notifying the Company. The
Company may not retaliate against the Executive for any of these activities, and
nothing in this Agreement or otherwise would require the Executive to waive any
monetary award or other payment that the Executive might become entitled to from
the SEC or any other governmental entity. Further, nothing in this Agreement or
otherwise precludes the Executive from filing a charge of discrimination with
the Equal Employment Opportunity Commission or a like charge or complaint with a
state or local fair employment practice agency. However, once this Agreement
becomes effective, the Executive may not receive a monetary award or any other
form of personal relief in connection with any such charge or complaint that the
Executive filed or is filed on the Executive’s behalf.
8.    Termination.
(a)    Disability. In accordance with applicable law, the Company may terminate
the Executive’s employment at any time after the Executive becomes Disabled. As
used herein, “Disabled” means the incapacity of the Executive, on more than 75%
of the standard business days (Monday through Friday) over any six-month period,
due to injury, illness, disease or bodily or mental infirmity, to engage in the
performance of all of the essential functions of the Executive’s position, in
spite of any reasonable accommodation.
(b)    Death. The Executive’s employment with the Company will terminate upon
the death of the Executive.


3

--------------------------------------------------------------------------------





(c)    Termination with Cause. The Company may terminate the Executive’s
employment at any time for Cause by providing written notice of such termination
to the Executive. As used herein, “Cause” means any of the following, as
determined by the Company:
(i)    the Executive’s material breach of this Agreement;
(ii)    the Executive’s gross negligence (other than as a result of disability
or occurring after the Executive’s provision of notice in connection with a
resignation for Good Reason) or willful misconduct in carrying out the
Executive’s duties hereunder, resulting in harm to the Company;
(iii)    the Executive’s material breach of any of the Executive’s fiduciary
obligations as an employee of the Company;
(iv)    any conviction by a court of law of, or entry of a pleading of guilty or
nolo contendere by the Executive with respect to, a felony or any other crime
for which fraud or dishonesty is a material element, excluding traffic
violations; or
(v)    the Executive willfully or recklessly engages in conduct which is
materially injurious to the Company, monetarily or otherwise.
As to subsections (i)-(iii) above, if the action or inaction in question is
susceptible of a cure, then no finding of Cause shall occur prior to written
notice to the Executive setting forth in reasonable detail the action or
inaction at issue, and the Executive’s failure to cure such condition following
a cure period of no less than fifteen days.
(d)    Termination Without Cause. The Company may terminate the Executive’s
employment without Cause at any time upon no less than ninety days’ prior
written notice or ninety days’ compensation and benefits pursuant to Section 4
and Section 5, respectively, in lieu of notice.
(e)    Resignation for Good Reason. The Executive may resign from employment
with the Company for Good Reason by providing written notice to the General
Counsel that an event constituting Good Reason has occurred and the Executive
desires to resign from employment with the Company as a result. Other than
following a Change in Control, such notice must be provided to the General
Counsel by the Executive within 60 days following the initial occurrence of the
event constituting Good Reason. For the avoidance of doubt, following a Change
in Control, notice from the Executive to the General Counsel that an event
constituting Good Reason has occurred may be provided by the Executive at any
time during the 12-month period following the Change in Control that is referred
to in Section 10(a) below. After receipt of such written notice, the Company
shall have a period of 30 days to cure such event; provided, however, the
Company, may, at its sole option, determine not to cure such event and accept
the Executive’s resignation, effective 30 days following the General Counsel’s
receipt of the Executive’s notice that an event constituting Good Reason has
occurred. If, in the reasonable judgment of the Executive, the Company does not
cure the event constituting Good Reason


4

--------------------------------------------------------------------------------





within the requisite 30-day period, the Executive’s employment with the Company
shall terminate on account of Good Reason 30 days following the expiration of
the Company’s cure period, unless the Company determines to terminate the
Executive’s employment prior to such date. As used herein, “Good Reason” means
that, without the Executive’s consent, any of the following has occurred:
(i)    a material diminution in the Executive’s authority, duties,
responsibilities or job title, other than in connection with a strategic
transaction with a payments company contemplated as of the Effective Date;
(ii)    a diminution in the Executive’s Base Salary or incentive compensation;
(iii)    a relocation of the Executive’s principal office to a location that is
not within 50 miles of such office; or
(iv)    any action or inaction by the Company that constitutes a material breach
by the Company of its obligations under this Agreement.
(f)    Resignation without Good Reason. The Executive may resign from employment
with the Company without Good Reason (as that term is defined in Section 8(e))
at any time upon no less than 90 days’ prior written notice to the Executive’s
manager. Upon such notice of resignation, the Company may, at its sole option,
accept the Executive’s resignation effective as of a date prior to the
resignation date specified in the notice, and in such event, the earlier date
will be the effective date of termination of the Executive’s employment for all
purposes hereunder.
9.    Compensation Upon Termination Other than in Connection with a Change in
Control.
(a)    Disability. Upon termination of employment pursuant to Section 8(a), the
Executive will receive any Base Salary accrued and unpaid as of such date as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
With respect to Incentive Compensation, notwithstanding any eligibility
requirement that the Executive must be employed by the Company as of the date on
which the Incentive Compensation is paid (A) for any unpaid Incentive
Compensation relating to the fiscal year prior to the fiscal year in which the
Executive’s employment is terminated (the “Termination Year”), in accordance
with Section 4(b), the Executive will receive any accrued and unpaid Incentive
Compensation for which he is eligible for such prior fiscal year (which amount
shall be equal to the actual Incentive Compensation achieved for such fiscal
year), with such amount to be paid in a lump sum as soon as practicable after
the termination of employment, but not later than 30 days following the date of
the Executive’s termination of employment and (B) with respect to Incentive
Compensation for the Termination Year in an amount equal to $150,000. In
addition, the Company will also pay to the Executive an amount equal to 12
months of the Executive’s monthly Base Salary, which shall be paid to the
Executive in accordance with the Company’s normal payroll practices


5

--------------------------------------------------------------------------------





in equal installments over the 12-month period following the Executive’s last
day of employment but beginning not later than 60 days following the date of
Executive’s last day of employment with the Company. The Executive’s Company
equity grants (including without limitation stock options, stock units and stock
awards) that are outstanding immediately prior to the Executive’s termination of
employment shall be treated in accordance with the applicable grant agreement
and the Company’s 2010 Omnibus Incentive Compensation Plan (or a successor
plan), subject to the terms of this Agreement. The Company shall have no further
obligations under this Agreement to the Executive. As used herein, the “Pro Rata
Ratio” shall mean the number of full calendar months in which the Executive was
employed during the Termination Year divided by 12.
(b)    Death. In the event of the Executive’s death, the Executive’s estate will
receive any Base Salary accrued and unpaid as of such date as well as any
accrued but unused PTO and appropriate expense reimbursements. Such amounts will
be paid as soon as practicable after the termination of employment. With respect
to Incentive Compensation, notwithstanding any eligibility requirement that the
Executive must be employed by the Company as of the date on which the Incentive
Compensation is paid (A) for any unpaid Incentive Compensation relating to the
fiscal year prior to the Termination Year, in accordance with Section 4(b), the
Executive’s estate will receive any accrued and unpaid Incentive Compensation
for which he is eligible for such prior fiscal year (which amount shall be equal
to the actual Incentive Compensation achieved for such fiscal year), with such
amount to be paid in a lump sum as soon as practicable after the termination of
employment, but not later than 30 days following the date of the Executive’s
termination of employment and (B) with respect to Incentive Compensation for the
Termination Year, the Executive’s estate will be eligible to receive Incentive
Compensation in an amount of $150,000. In addition, the Company will also pay to
the Executive’s estate in a lump sum not later than 30 days following the
Executive’s last day of employment an amount equal to 12 months of the
Executive’s monthly Base Salary. The Executive’s Company equity grants
(including without limitation stock options, stock units and stock awards) that
are outstanding immediately prior to the Executive’s death shall be treated in
accordance with the applicable grant agreement and the Company’s 2010 Omnibus
Incentive Compensation Plan (or a successor plan), subject to the terms of this
Agreement. The Company shall have no further obligations under this Agreement to
the Executive’s estate.
(c)    Termination without Cause, Resignation with Good Reason or Resignation
without Good Reason effective upon the Expiration of the Term Other than in
Connection with a Change in Control. If, other than in connection with a Change
in Control as defined in Section 10, the Company terminates the Executive’s
employment during the Term without Cause pursuant to Section 8(d), the Executive
resigns for Good Reason during the Term pursuant to Section 8(e) or the
Executive resigns without Good Reason pursuant to Section 8(f) with such
resignation effective as of September 30, 2017, the Company will pay the
Executive the Base Salary accrued and unpaid as of the date of termination of
employment, as well as any accrued but unused PTO and appropriate expense
reimbursements. Such amounts will be paid as soon as practicable after the
termination of employment. In addition, subject to the Executive’s execution and
nonrevocation of the general release of claims described in Section 11 below, as


6

--------------------------------------------------------------------------------





well as the Executive’s compliance with the restrictive covenants set forth in
Sections 13 through 16 below, the Company will also pay and/or provide to the
Executive the following:
(i)    severance in an amount equal to $350,000 (the “Severance Amount”), which
shall be paid to the Executive in accordance with the Company’s normal payroll
practices in equal installments over the 12-month period following Executive’s
last day of employment and which shall commence as soon as administratively
practicable following the expiration of the revocation period for the general
release, but beginning not later than 60 days following the date of Executive’s
last day of employment with the Company, and for the avoidance of doubt shall be
in lieu of any of severance to which the Executive may otherwise be entitled
pursuant to then current Company policies or any other agreement or
understanding;
(ii)    notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, if the Executive’s employment is terminated before such date in accordance
with Section 8(d) or 8(e), the Executive will receive a lump sum payment in lieu
of the second Incentive Compensation payment described in section 4(b) above;
(iii)    notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date that would have vested
within the 18-month period following the Executive’s termination date if the
vesting schedule for such grants were based on a monthly vesting schedule, as
opposed to the vesting schedule set forth in his grant agreement, shall
immediately vest in full and/or become immediately exercisable or payable on the
Executive’s termination date, and shall remain subject to exercise for the
9-month period following the Executive’s termination date (subject to obtaining
the approval of the Compensation Committee, if required); and
(iv)    to the extent permitted under applicable law, the Company will provide
continued health benefits to the Executive at the same premium rates charged to
other then current employees of the Company, or, at its option, waive that
portion of the cost for COBRA continuation coverage that is in excess of what
then current employees of the Company pay for health benefits under the
Company’s plan, for the 18-month period following termination of employment,
unless the Executive is eligible to be covered by health insurance provided by a
future employer.
For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.
(d)    Termination with Cause, Resignation without Good Reason. If the Company
terminates the Executive’s employment with Cause pursuant to Section 8(c), if
the Executive resigns without Good Reason pursuant to Section 8(f) (other than
resignation effective as of September 30, 2017), or if the Executive is entitled
to the severance benefits pursuant to


7

--------------------------------------------------------------------------------





Section 9(c) or Section 10 and either does not execute or revokes the general
release of claims required pursuant to Section 11, or is in material breach of
any of the covenants set forth in Section 13, 14, 15, 16 or 17 below, if subject
to cure, the Company will pay the Executive the Base Salary accrued and unpaid
as of the date of termination of employment as well as any accrued but unused
PTO and appropriate expense reimbursements. Such amounts will be paid as soon as
practicable after the termination of employment and, following such payments,
the Company shall have no further obligations under this Agreement to the
Executive. Other than in the event of a Change of Control taking place prior to
September 30, 2017, if the Executive’s employment continues beyond September 30,
2017, such employment shall be at will unless otherwise agreed by the parties in
writing, and for the avoidance of doubt shall not be subject to the terms of
this Agreement.
(e)    Any and all payments due to the Executive hereunder shall be paid to his
estate in the event of his death prior to complete payment.
10.    Change in Control.
(a)    Termination without Cause or Resignation with Good Reason in Connection
with a Change in Control. If, on or within 12 months after a Change in Control,
and whether or not this Agreement has expired, the Company or its successor
terminates the Executive’s employment without Cause pursuant to Section 8(d) or
if the Executive resigns for Good Reason pursuant to Section 8(e), the Executive
is entitled to the Base Salary accrued and unpaid as of the date of termination
of employment as well as any accrued but unused PTO and appropriate expense
reimbursements. Such amounts will be paid as soon as practicable after the
termination of employment. In addition, subject to the Executive’s execution and
nonrevocation of the general release of claims described in Section 11 below, as
well as the Executive’s compliance with the restrictive covenants set forth in
Sections 13 through 16 below, the Executive shall be entitled to the following:
(i)    severance in an amount equal to $350,000 (the “Change in Control
Severance Amount”), which shall be paid to the Executive in a lump sum as soon
as administratively practicable following the expiration of the revocation
period for the general release, but not later than 60 days following the date of
the Executive’s last day of employment with the Company, and for the avoidance
of doubt shall be in lieu of any of severance to which the Executive may
otherwise be entitled pursuant to then current Company policies or any other
agreement or understanding;
(ii)    in accordance with Section 4(b), the Executive will receive any accrued
and unpaid Incentive Compensation, for which he is eligible, for the fiscal year
prior to such termination (which amount shall be equal to the actual Incentive
Compensation achieved for such fiscal year; provided, however, that if a Change
in Control occurs during the fiscal year prior to such Termination Year, the
Incentive Compensation to which the Executive shall be entitled with respect to
the fiscal year prior to the Termination Year shall equal the target Incentive
Compensation for such fiscal year), with such amount to be paid in a lump sum as
soon as practicable after the termination of employment with the Company, but
not later than 30 days following the date of the Executive’s termination of
employment;


8

--------------------------------------------------------------------------------





(iii)    notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, the Executive will be eligible to receive the second Incentive
Compensation payment described in section 4(b) above;
(iv)    notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), any and all shares subject to Company equity grants (including
without limitation stock options, stock units and stock awards) that did not
vest effective as of the Change in Control and continue to vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination shall immediately vest in
full and/or become immediately exercisable or payable on the Executive’s
termination date, and shall remain subject to exercise for the 9-month period
following the Executive’s termination date (subject to obtaining the approval of
the Compensation Committee, if required); and
(v)    to the extent permitted under applicable law, the Company will provide
continued health benefits to the Executive at the same premium rates charged to
other then current employees of the Company, or at its option, waive that
portion of the cost for COBRA continuation coverage that is in excess of what
then current Executives of the Company pay for health benefits under the
Company’s plan, for the 18-month period following his termination of employment,
unless the Executive is eligible to be covered by health insurance provided by a
future employer.
For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.
(b)    For the avoidance of doubt, and except as provided for herein
specifically, the provisions in the Company’s 2010 Omnibus Incentive
Compensation Plan (or successor or predecessor equity compensation plans, as
applicable) relating to the acceleration of vesting of equity awards in the
event of a Change in Control shall apply to any equity awards held by the
Executive; it being understood that, in the event of a Change in Control, any
equity award held by the Executive other than a stock option or a stock
appreciation right (which shall be subject to the terms of the applicable equity
compensation plan and award agreement thereunder) may not be cancelled without a
cash payment to the Executive in an amount equal to the Fair Market Value (as
defined in the 2010 Omnibus Incentive Compensation Plan or successor or
predecessor equity compensation plans, as applicable) of the shares of Company
Stock underlying such cancelled equity award or a grant to the Executive of an
equity award of the surviving corporation (or a parent or subsidiary of the
surviving corporation) of equal value.
(c)    If there is a dispute as to whether grounds triggering termination with
or without Cause or resignation with or without Good Reason have occurred, in
each case in connection with a Change in Control, and Executive prevails in his
claim that his termination constituted a termination without Cause or a
resignation with Good Reason, then any fees and expenses arising from the
resolution of such dispute (including any reasonably incurred


9

--------------------------------------------------------------------------------





attorneys’ fees and expenses of Executive) shall be paid by the Company or its
successor, as the case may be.
(d)    For purposes of this Agreement, “Change in Control” means a (i) Change in
Ownership of the Company, (ii) Change in Effective Control of the Company or
(iii) Change in the Ownership of Assets of the Company, as described herein and
construed in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and Treasury guidance issued thereunder (the
“Code”); except that no Change in Control shall be deemed to occur as a result
of a change of ownership resulting from the death of a stockholder or a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).
(i)    A “Change in Ownership of the Company” shall occur on the date that any
one Person acquires, or Persons Acting as a Group acquire, ownership of the
capital stock of the Company that, together with the stock previously held by
such Person or Group, constitutes more than 50% of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
Person is, or Persons Acting as a Group are, considered to own more than 50% of
the total fair market value or total voting power of the capital stock of the
Company, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of the
Company or to cause a Change in Effective Control of the Company (as described
below). An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock.
(ii)    A “Change in Effective Control of the Company” shall occur if in any
12-month period, a majority of the members of the Board of Directors of the
Company (the “Board”) are not Continuing Directors. “Continuing Directors”
means, as of any date of determination, any member of the Board who (1) was a
member of the Board on the Effective Date or (2) was nominated for election,
elected or appointed to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination, election or appointment (either by a specific vote or by approval of
the Company’s proxy statement in which such member was named as a nominee for
election as a director, without objection to such nomination).
(iii)    A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 75% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, “gross fair market value”


10

--------------------------------------------------------------------------------





means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
(iv)    The following rules of construction apply in interpreting the definition
of Change in Control:
(a)    A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations thereunder, other than
employee benefit plans sponsored or maintained by the Company and by entities
controlled by the Company or an underwriter of the capital stock of the Company
in a registered public offering.
(b)    Persons will be considered to be “Persons Acting as a Group” (or “Group”)
if (i) they are considered to be acting as a group within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act and the rules and regulations
thereunder or (ii) they are owners of a corporation or other entity that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the Company. If a Person owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
Group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
(c)    For purposes of the definition of Change in Control, “fair market value”
shall be determined by the Board.
(d)    A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of the
Company.
(e)    For purposes of the definition of Change in Control, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. § 1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option.
For the avoidance of doubt, notwithstanding anything else stated herein, if the
Executive elects to resign upon the expiration of the Term and is eligible to
receive severance pursuant to Section 9(c) or Section 10(a), the Executive shall
not receive incentive compensation, in addition to severance, for the
performance period of October 1, 2016 to September 30, 2017.
11.    Release of Claims. As a condition for the payments of the Severance
Amount or the Change in Control Severance Amount and Incentive Compensation
provided in Section 9(c)


11

--------------------------------------------------------------------------------





or Section 10, as well as the acceleration of equity vesting and continuation of
health benefits provided pursuant to such sections of this Agreement, the
Executive must execute a general release of all claims (including claims under
local, state and federal laws, but excluding claims for payment due under
Section 9(c) or Section 10 and subject to Section 7(b)) that the Executive has
or may have against the Company and current and former related individuals or
entities (the “Release”). The Release shall be in a form reasonably acceptable
to the Company, and shall include confidentiality, cooperation, and
non-disparagement provisions, as well as other terms requested by the Company
that are typical of an employee severance agreement. The consideration provided
for in Section 9(c) or Section 10 is conditioned upon and will not be paid (or
be provided) until the execution of the Release and the expiration of any
revocation period; provided that notwithstanding any provision of this Agreement
to the contrary, in no event shall the timing of the Executive’s execution of
the Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year. The Company shall provide the Release to the Executive
by no later than 10 days after the Executive terminates employment with the
Company, and the Executive shall execute the Release during the statutory time
period specified by applicable law. If the Release is not executed during the
statutory time period specified by applicable law, the Company’s obligation to
pay any Severance Amount, Change in Control Severance Amount or Incentive
Compensation and to provide any acceleration of vesting and continued health
benefits provided for in Section 9(c) or Section 10 pursuant to this Agreement
shall terminate.
12.    Section 280G Contingent Cutback. The Executive shall bear all expense of,
and be solely responsible for, all federal, state, local or foreign taxes due
with respect to any payment received under this Agreement, including, without
limitation, any excise tax imposed by Code Section 4999. Notwithstanding
anything to the contrary in this Agreement, in the event that any payment or
benefit received or to be received by the Executive pursuant to the terms of
this Agreement or in connection with the Executive’s termination of employment
or contingent upon a Change in Control pursuant to any plan or arrangement or
other agreement with the Company or any affiliate (collectively, the “Payments”)
would be subject to the excise tax imposed by Code Section 4999, as determined
by the Company, then the Payments shall be reduced to the extent necessary to
prevent any portion of the Payments from becoming nondeductible by the Company
under Code Section 280G or subject to the excise tax imposed under Code Section
4999, but only if, by reason of that reduction, the net after-tax benefit
received by the Executive exceeds the net after-tax benefit the Executive would
receive if no reduction was made. For this purpose, “net after-tax benefit”
means 1.%2.%3. the total of all Payments that would constitute “excess parachute
payments” within the meaning of Code Section 280G, less 2.%2.%3. the amount of
all federal, state, and local income taxes payable with respect to the Payments
calculated at the maximum marginal income tax rate for each year in which the
Payments shall be paid to the Executive (based on the rate in effect for that
year as set forth in the Code as in effect at the time of the first payment of
the Payments), less 3.%2.%3. the amount of excise taxes imposed on the Payments
described in clause (i) above by Code Section 4999. If, pursuant to this Section
12, Payments are to be reduced, the parties shall determine which Payments shall
be reduced in a manner so as to avoid the imposition of additional taxes under
Code Section 409A.


12

--------------------------------------------------------------------------------





13.    Confidentiality; Return of Company Property.
(a)    The Executive acknowledges that, by reason of Executive’s employment by
the Company, Executive will have access to confidential information of the
Company, including without limitation information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, business strategies, packaging,
advertising, marketing, distribution and sales methods, sales and profit
figures, employees, customers and clients, and relationships between the Company
and its business partners, including dealers, traders, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and covenants that, both during and after the Term, subject to
Section 7(b), Executive will not disclose any Confidential Information to any
person or entity, except as the Executive’s duties as an employee of the Company
may require, without the prior written authorization of the Executive’s manager
and the General Counsel of the Company. The obligation of confidentiality
imposed by this Section 13 shall not apply to Confidential Information that
otherwise becomes generally known to the public through no act of the Executive
in breach of this Agreement or any other party in violation of an existing
confidentiality agreement with the Company, or which is required to be disclosed
by court order or applicable law.
(b)    All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by the Executive by or on behalf of the
Company or its vendors or customers that pertain to the business of the Company
shall be and remain the property of the Company, and be subject at all times to
its discretion and control. Likewise, all property, including without limitation
all documents, whether in computer or hard copy form, that Executive creates or
receives during and as a result of his employment by the Company, shall be
returned to the Company upon request and at the end of the Executive’s
employment.
14.    Non-Competition. While the Executive is employed at the Company and for a
period of 12 months after the termination of his employment with the Company for
any reason, other than following termination without Cause or Resignation for
Good Reason after a Change in Control, pursuant to Section 10, in which case
such period shall be six months (as applicable, the “Restricted Period”), the
Executive will not, directly or indirectly, own, maintain, finance, operate,
engage in, assist, be employed by, contract with, license, or have any interest
in, or association with, a business or enterprise primarily engaged in or
planning to be primarily engaged in, the Internet-based deliverable foreign
exchange or trading of foreign exchange, futures, CFDs or spread bets.
15.    Solicitation of Clients. During the Restricted Period, the Executive
shall not, directly or indirectly, including through any other person or entity,
seek business from any Client on behalf of any enterprise or business other than
the Company, refer business generated from any Client to any enterprise or
business other than the Company, or receive commissions based on sales or
otherwise relating to the business from any Client, enterprise or business other
than


13

--------------------------------------------------------------------------------





the Company, provided that such solicitation, if successful, would have an
adverse effect on the Company. For purposes of this Agreement, “Client” means
any person, firm, corporation, limited liability company, partnership,
association or other entity 4.%2.%3. to which the Company sold or provided
services during the 12-month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation,
partnership, association or other entity is a Client or 5.%2.%3. who or which
has been approached by an employee of the Company for the purpose of soliciting
business for the Company and which business was reasonably expected to generate
revenue in excess of $100,000 per annum.
16.    Solicitation of Employees. During the Restricted Period, the Executive,
directly or indirectly, shall not contact or solicit any employee of the Company
for the purpose of hiring them or causing them to terminate their employment
relationship with the Company.
17.    Inventions, Ideas, Processes and Designs. All inventions, ideas,
processes, programs, software and designs (including all improvements) conceived
or made by the Executive during his employment with the Company (whether or not
actually conceived during regular business hours) and related to the business of
the Company, or the business approved by the Board to be engaged in by the
Company, shall be disclosed in writing promptly to the Company and shall be the
sole and exclusive property of the Company. An invention, idea, process,
program, software or design (including an improvement) shall be deemed related
to the actual or approved business of the Company if it (x) was made with the
Company’s equipment, supplies, facilities, or Confidential Information, (y)
results from work performed by the Executive for the Company, or (z) pertains to
the current business or demonstrably anticipated research or development work of
the Company. The Executive shall cooperate with the Company and its attorneys in
the preparation of patent and copyright applications for such developments and,
upon request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.
18.    Specific Performance/Remedies. The Executive acknowledges that the
services to be rendered by the Executive are of a special, unique and
extraordinary character and, in connection with such services, the Executive
will have access to Confidential Information vital to the Company’s business.
The Executive further agrees that the covenants contained in Sections 13, 14,
15, 16 and 17 are reasonable and necessary to protect the legitimate business
interests of the Company. By reason of this, the Executive consents and agrees
that if the Executive violates any of the provisions of Sections 13, 14, 15, 16
and 17 hereof, the Company would sustain irreparable injury and that monetary
damages would not provide adequate remedy to the Company. The Executive hereby
agrees that the Company shall be entitled to have Sections 13, 14, 15, 16 and 17
hereof specifically enforced (including, without limitation, by injunctions and
restraining orders) by any court in the State of New Jersey having equity
jurisdiction and agrees to be subject to the jurisdiction of said court. As a
further and nonexclusive remedy, the Executive understands that a breach of the
covenants contained in Sections 13, 14, 15, 16 and 17 above that causes material
harm to the Company as reasonably


14

--------------------------------------------------------------------------------





determined by the Company (which determination shall be binding and final) shall
eliminate the Executive’s entitlement to any further payment of the Severance
Amount, Change in Control Severance Amount, Incentive Compensation, acceleration
of equity vesting of equity grants and continued health benefits provided for in
Section 9(c) or Section 10, and the Executive shall be required to return any
such amounts that relate to the period of noncompliance during the Restricted
Period in the event of such a breach. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of damages
from the Executive.
19.    Complete Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Executive’s employment, compensation, benefits and
related items and supersedes any other prior oral or written agreements,
arrangements or understandings between the Executive and the Company including
without limitation that certain Employment Agreement dated May 5, 2015, by and
between the Executive and the Company, other than the award agreements
reflecting outstanding equity awards held by the Executive as of the date of
this Agreement which shall continue to control such equity awards except as
expressly modified by this Agreement. This Agreement may not be changed or
terminated orally but only by an agreement in writing signed by the parties
hereto.
20.    Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such party.
21.    Governing Law; Assignability.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New Jersey without reference to the choice of law
provisions thereof.
(b)    The Executive may not, without the Company’s prior written consent,
delegate, assign, transfer, convey, pledge, encumber or otherwise dispose of
this Agreement or any interest herein. Any such attempt shall be null and void
and without effect. The Company and the Executive agree that this Agreement and
all of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company and shall be assumed by and be binding upon any
successor to the Company.
22.    Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Section 13, 14, 15, 16 or 17, as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or remaining parts thereof, which shall be
given full effect without regard to the invalid or unenforceable part thereof,
or the validity or enforceability of this Agreement. In the event an arbitrator
or court of competent jurisdiction deems the restrictive covenants unreasonably
lengthy in time or overly broad in scope, it is the intention and agreement of
the parties that those provisions which are not fully enforceable be deemed as
having been modified to the extent necessary to render them reasonable and
enforceable and that they be enforced to such extent.


15

--------------------------------------------------------------------------------





23.    Notices. All notices to the Company or the Executive, permitted or
required hereunder, shall be in writing and shall be delivered personally, by
telecopier or by courier service providing for next-day delivery or sent by
registered or certified mail, return receipt requested, to the following
addresses:
If to the Company:
GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921
Attention: General Counsel
If to the Executive, to:
Jeffrey Scott
c/o GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.
24.    Section 409A.
(a)    This Agreement shall be interpreted to avoid the imposition of any
additional taxes under Code Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring additional taxes
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to the Executive under this Agreement. For
purposes of Code Section 409A, each payment under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of payment.
(b)    To the maximum extent permitted under Code Section 409A, the cash
severance payments payable under this Agreement are intended to comply with the
“short-term deferral exception” under Treas. Reg. §1.409A-l(b)(4), and any
remaining amount is intended to comply with the “separation pay exception” under
Treas. Reg. §1.409A-l(b)(9)(iii) or


16

--------------------------------------------------------------------------------





any successor provision; provided, however, any amount payable to the Executive
during the six-month period following the Executive’s termination date that does
not qualify within either of the foregoing exceptions and is deemed as deferred
compensation subject to the requirements of Code Section 409A, then such amount
shall hereinafter be referred to as the “Excess Amount.” If the Executive is a
“key employee” of a publicly traded corporation under Section 409A at the time
of his separation from service and if payment of the Excess Amount under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to Code Section 409A, then notwithstanding anything in
this Agreement to the contrary, payment of such amount shall be delayed as
required by Code Section 409A, and the accumulated postponed amount shall be
paid in a lump sum payment within 10 days after the end of the six-month period.
If the Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Section 409A shall be paid
to the personal representative of the Executive’s estate within 60 days after
the date of the Executive’s death. A “key employee” shall mean an employee who,
at any time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A, as determined by the Board, in its
sole discretion. The determination of key employees, including the number and
identity of persons considered key employees and the identification date, shall
be made by the Board in accordance with the provisions of Code Sections 416(i)
and 409A.
(c)    To the extent the Executive is, at the time of his termination of
employment under this Agreement, participating in one or more deferred
compensation arrangements subject to Code Section 409A, the payments and
benefits provided under those arrangements shall continue to be governed by, and
to become due and payable in accordance with, the specific terms and conditions
of those arrangements, and nothing in this Agreement shall be deemed to modify
or alter those terms and conditions.
(d)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Code Section
409A, the Executive’s “separation from service” as defined in Code Section 409A.
(e)    Nothing herein shall be construed as having modified the time and form of
payment of any amounts or payments of “deferred compensation” (as defined under
Treas. Reg. § 1.409A-l(b)(l), after giving effect to the exemptions in Treas.
Reg. §§ 1.409A-l(b)(3) through (b)(12)) that were otherwise payable pursuant to
the terms of any agreement between Company and the Executive in effect on or
after January 1, 2005 and prior to the date of this Agreement.
(f)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that 6.%2.%3. any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), 7.%2.%3. the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, 8.%2.%3. the reimbursement of an
eligible expense will be made on or before the last day of the calendar year
following the year


17

--------------------------------------------------------------------------------





in which the expense is incurred and 9.%2.%3. the right to reimbursement is not
subject to liquidation or exchange for another benefit.
25.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement (whether
actually or constructively made to the Executive or treated as included in the
Executive’s income under Section 409A of the Code) all federal, state, city,
foreign and other applicable taxes and withholdings as may be required pursuant
to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
27.    Separation. All covenants that, by their terms, naturally would survive
the termination or expiration of this Agreement, including but not limited to
Sections 11, 12, 13, 14 and 15 hereof, shall survive the termination or
expiration of this Agreement.



IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first above written.
GAIN CAPITAL HOLDINGS, INC.
By:
/s/ Glenn H. Stevens
 
Name: Glenn H. Stevens
 
Title: President and Chief Executive Officer



/s/ Jeffrey Scott
Jeffrey Scott







18